 1

 2

 3

 4

 5                                THE DISTRICT COURT OF GUAM

 6    NANCY BRUCE,                                                CIVIL CASE NO. 19-00146
 7                            Plaintiff,
                                                                             ORDER
 8                    vs.

 9    MARIA CORAZON ALBAR et al.,
                     Defendants.
10

11          Before the Court is Defendant MetLife, Inc.’s (“MetLife”) motion to deposit interpleader
12   funds with this Court. ECF 21. Plaintiff opposes and requests that MetLife be ordered to issue the
13   funds directly to Plaintiff. ECF 22. For the reasons below, both Defendant’s motion and
14   Plaintiff’s request are DENIED.
15          Plaintiff Nancy Bruce originally brought this action in Guam Superior Court, seeking to
16   obtain the proceeds of a life insurance policy on her late husband, Donald Earle Bruce, Jr.
17   Plaintiff named as Defendants MetLife, who is the insurer, and Maria Corazon Albar, who is the
18   decedent’s ex-wife and who is still named as a beneficiary on the policy. MetLife removed the
19   action to this Court on the ground that it falls within the scope of the Federal Employees’ Group
20   Life Insurance Act. As the case now stands, Defendant MetLife has filed a responsive pleading,
21   asking “[t]hat Plaintiff take nothing by her Complaint,” ECF 9 at 3, while default judgment has
22   been entered against Defendant Albar in favor of Plaintiff Bruce, ECF 19.
23          The Court begins with a simple observation that apparently neither Plaintiff nor
24   Defendant MetLife has recognized: despite the styling of the complaint, and despite the potential
25   propriety of an interpleader action in this situation, this case is not currently an interpleader
26   action. Under Federal Rule of Civil Procedure 22—as well as longstanding historical practice—
27   interpleader is a procedural vehicle by which someone facing the potential for multiple liability
28   may require the potential claimants to litigate their competing claims among themselves, with the

                                                        1
                  Case 1:19-cv-00146 Document 23 Filed 09/24/20 Page 1 of 3
 1   resulting judgment binding the interpleader and the potential claimants. See Fed. R. Civ. P. 22(a)

 2   (“Persons with claims that may expose [the interpleader] to double or multiple liability may be

 3   joined as defendants and required to interplead.”); cf. 28 U.S.C. § 1335; 28 U.S.C. § 2361

 4   (authorizing the Court in an interpleader action to “hear and determine the case, and … discharge

 5   the [interpleader] from further liability”).

 6           In this case, the party potentially exposed to multiple liability—and therefore the proper

 7   party to seek interpleader—is Defendant MetLife. Indeed, Rule 22(a)(2) permits a “defendant

 8   exposed to [such] liability [to] seek interpleader through a crossclaim or counterclaim.”

 9   However, although Defendant MetLife is the party that stands to benefit from an interpleader

10   judgment, MetLife has not filed any such crossclaims or counterclaims. Indeed, in its answer to

11   the complaint, Defendant MetLife explicitly opposes interpleader. See ECF 9 at 3 (“Interpleader

12   is justified only when the stakeholder has a real and reasonable fear of double liability or

13   conflicting claims, at this stage MetLife does not have such a fear, and it would be premature to

14   order interpleader.”).

15           In short, at this stage of the proceeding, Plaintiff’s claim against Defendant Albar has

16   been resolved by default judgment, but that judgment is not binding on Defendant MetLife, since

17   Defendant MetLife has not asserted interpleader claims against Plaintiff Bruce and Defendant

18   Albar. Plaintiff’s claim against Defendant MetLife1 is still pending and unadjudicated.2 Although

19   the Court understands why MetLife might be inclined to view this as an interpleader action—this

20   being a quintessential situation in which interpleader is appropriate—MetLife has not asserted

21   the necessary claims to make it one. The Court cannot simply treat it as such in retrospect, since

22   Defendant Albar has not had an opportunity to respond to any interpleader crossclaim by

23   Defendant MetLife.

24

25
     1
       Although Plaintiff’s complaint is styled as a “Complaint for Interpleader,” this characterization
     is incorrect since the complaint is not seeking to require the two defendants to interplead. Rather,
26   the substance of Plaintiff’s claim against Defendant MetLife appears to be a straightforward
     contract claim.
27   2
       For this reason, Plaintiff’s request that MetLife be ordered to disburse the insurance proceeds
     directly to her is also premature, since such an order would amount to a judgment in favor of
28
     Plaintiff on her claim against MetLife.
                                                       2
                  Case 1:19-cv-00146 Document 23 Filed 09/24/20 Page 2 of 3
 1          Accordingly, the Court DENIES Defendant MetLife’s motion to deposit interpleader

 2   funds with the court and also DENIES Plaintiff’s request that MetLife be ordered to disburse the

 3   funds directly to her. This ruling is WITHOUT PREJUDICE to Defendant MetLife’s seeking to

 4   amend its answer—either by stipulation or by motion for leave to amend—in order to assert an

 5   interpleader counterclaim/crossclaim against Plaintiff Bruce and Defendant Albar.

 6
            SO ORDERED.
 7

 8                                                   /s/ Frances M. Tydingco-Gatewood
                                                         Chief Judge
 9

10                                                      Dated: September 24, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
                 Case 1:19-cv-00146 Document 23 Filed 09/24/20 Page 3 of 3
